Exhibit 23.1 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We hereby consent to the incorporation by reference in the Registration Statements on Form S 3 (333-199955, 333-192596) and Forms S-8 (Nos. 333-128430, 333-147107, 333-169001 and 333-196363) of Builders FirstSource, Inc. of our report dated March 1, 2017, relating to the financial statements and the effectiveness of internal control over financial reporting, which appears in this Form 10-K.We also consent to the references to us under the heading “Selected Financial Data” in this Form 10-K. /s/PricewaterhouseCoopers LLP Dallas, Texas
